DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/10/2022 with respect to claims 8-17 have been fully considered but they are not persuasive. 

Response to Remarks
Regarding claims 8 and 10, applicant asserts that Hasselbusch does not teach a permanently mounted sensor on the machine that is spaced away from the ground engaging tool (Remarks page 11).
Examiner agrees. However Carpenter was relied upon in the previous office action to teach a mounted sensor on the machine.

Regarding claims 8 and 10, applicant asserts that para. [0017] and [0079] of Carpenter do not teach the sensor as claimed (Remarks page 11).
Examiner respectfully disagrees.
It is noted that the previous office action state that Carpenter teaches a sensor (25 in fig. 5 and 190 in fig. 12) spaced away from a ground engaging tool (4 and 5 in fig. 2, 3 in fig. 12) attached to a work tool (20 in figs. 1 and 12). However the claim does not specifically define how far the spacing is. Therefore, as long as the sensor is not physically attached to the ground engaging tool or work tool, the sensor is interpreted to be spaced away. With that said, with regards to fig. 5, sensor 25 in fig. 5 is attached to tooth assembly 7. Tooth assembly 7 is attached to the lip 5 of the ground engaging tool with an adapter 11 (para. [0065]). In this case, the sensor 25 is not physically attached to the ground engaging tool since there is the adapter in between. Therefore the sensor is interpreted to be spaced away from the ground engaging tool and work tool. With regards to fig. 12, sensor 190 is attached to boom 2 which is away from work tool 20 and ground engaging tool 3. Sensor 190 is used to determine a position of the ground engaging tool (para. [0123], the ground engaging product separating is interpreted to be .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the features Carpenter reduces false alarms (para. [0123] of Carpenter).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Regarding claim 17, applicant asserts that Patil monitors a machine and not the work tool itself (Remarks page 14).
	Examiner respectfully disagrees.
.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) in view of Ridley et al (US2010012759).
Regarding claim 1, Hasselbusch teaches a method for monitoring the condition of a ground engaging tool attached to a work tool of a machine (para. [0024], wear parts) using a GET monitoring system (114 in fig. 5), the method comprising:
acquiring an image of the ground engaging tool (602 in fig. 6, para. [0062]);
evaluating the image using an algorithm that compares the acquired image to a database of existing images (para. [0065], [0067]. Processor 200 may do so by analyzing the model information for the wear part to identify the position/orientation of known features of the wear part in the model, analyzing the digital image to identify the position/orientation of the known features of the wear part in the image, and comparing the two. The model information may include, for example, a frame or outline (not shown) of the wear part) to determine the presence, the amount of wear (614 in fig. 6, para. [0080], an indication of the degree of wear of the wear part), or the absence of the ground engaging tool; and
grading the quality of the acquired image to determine that the quality of the acquired image is poor (1202-1208 and output “NO” of 1212 in fig. 12, para. [0104]-[0105], [0110]-[0111], each assessment process 1202-1208 may output a value indicating whether it has assessed the image as suitable for the wear part determination. Image optimization controller 1210 may analyze the weighted assessments over time to determine when the picture is optimized (step 1212) (i.e.,  Transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image). 

Hasselbusch fails to explicitly teach adjusting the grading of the acquired image by improving a resolution. However Ridley teaches a method for determining damage to a ground engaging tool (para. [0147]) comprising adjusting the grading of an acquired image by improving a resolution (para. [0148], Increasing the camera resolution increases the sensitivity of the system for detecting damaged or missing teeth).
Therefore taking the combined teachings of Hasselbusch and Ridley as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ridley into the method of Hasselbusch. The motivation to combine Ridley and Hasselbusch would be to increase the sensitivity of the system for detecting damaged or missing teeth (para. [0147] of Ridley).



Regarding claim 3, the modified invention of Hasselbusch teaches a method further comprising adjusting the grading by performing at least one of the following: increasing a view area of the image, decreasing the view area of the image (para. [0065] of Hasselbusch, zooming), and shifting the view area of the image (para. [0065] of Hasselbusch, shifting in the X, Y, or Z direction the coordinates of points in the digital image so that they match the model).


Regarding claim 4, the modified invention of Hasselbusch teaches a method further comprising determining that the quality of the acquired image is determined to be acceptable (para. [0104], [0111] of Hasselbusch, each assessment process 1202-1208 may output a value indicating whether it has assessed the image as suitable for the wear part determination). 


Regarding claim 5, the modified invention of Hasselbusch teaches a method further comprising communicating to a user or a system that the quality of the acquired image is acceptable (para. [0111] of Hasselbusch, then transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image).


Regarding claim 6, the modified invention of Hasselbusch teaches a method further comprising alerting a user or a system that the GET is ready for service due to wear, since the GET is damaged, or the GET is absent (616-618 in fig. 6, para. [0081] of Hasselbusch).





Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 1. Furthermore, Hasselbusch teaches a memory including computer executable instructions for monitoring the condition of a ground engaging tool (202 and 204 in fig. 2 of Hasselbusch) and a processor coupled to the memory and configured to execute the computer executable instructions (200 in fig. 2 of Hasselbusch). Hasselbusch also teaches wherein certain conditions are determined to be present (para. [0067] of Hasselbusch).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 3.


Regarding claim 20, the modified invention of Hasselbusch teaches an electronic controller unit of claim wherein the computer executable instructions when executed by .


Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) and Ridley et al (US2010012759) in view of Carpenter et al (US20160237567).
Regarding claim 8, the modified invention of Hasselbusch teaches a method wherein determining whether certain conditions are met includes using at least one sensor to determine the position of the work tool, the ground engaging tool (para. [0067] of Hasselbusch, the image may already have the correct orientation indicated by the model information for the wear part and not require the reorientation of step 608. It would be obvious to determine that the image quality is acceptable if the position/orientation is correct), or a linkage controlling the position of the work tool or the ground engaging tool.
Hasselbusch fails to teach wherein at least one sensor is on the machine that is spaced away from the work tool. However Carpenter teaches using at least one sensor to determine the position of a ground engaging tool (25 in fig. 5, 190 in fig. 12, para. [0116], para. [0123], When the machine operator (or another) receives an alert that, e.g., a ground engaging product has separated, a display showing the visual image within the cab can be checked to ensure the noted ground engaging product is actually missing from the bucket). It is noted that the sensors are spaced away from the work 
Therefore taking the combined teachings of Hasselbusch and Ridley with Carpenter as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Carpenter into the method of Hasselbusch and Ridley. The motivation to combine Carpenter, Ridley and Hasselbusch would be to reduce false alarms (para. [0123] of Carpenter).


Regarding claim 9, the modified invention of Hasselbusch teaches a method wherein determining the position of the work tool, the ground engaging tool (para. [0017], [0019] of Carpenter), or the linkage includes evaluating at least one of the following variables: a bucket height (para. [0079] of Carpenter, height of bucket above the truck tray edge), a bucket tilt angle, a linkage position, a linkage tilt angle, a length of hydraulic cylinder extension, a force exerted on a hydraulic cylinder, a linkage strain, a cylinder control, a drive power, a wheel or a track velocity, and a steering position or control.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claims 1 and 8. Furthermore, Hasselbusch teaches an electronic controller unit coupled to the at least one sensor (200 in fig. 2, para. [0041] of Hasselbusch) and wherein certain conditions are determined to be present (para. [0067] of Hasselbusch). 


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 3 as both claims recite the same subject matter.


Regarding claim 12, the limitations have been analyzed and rejected with respect to claims 4 and 5 as each claim recites the same subject matter.


Regarding claim 13, the limitations have been analyzed and rejected with respect to claim 9 as both claims recite the same subject matter.





Regarding claim 15, the limitations have been analyzed and rejected with respect to claims 7 and 8 as each claim recites the same subject matter.


Regarding claim 16, the modified invention of Hasselbusch teaches a GET monitoring system further comprising an input device coupled to the electronic controller unit and wherein the electronic controller unit is configured to allow a user to input the shape of the work tool or the GET, a wear level of the work tool or the GET that requires maintenance (para. [0075] of Hasselbusch), adjust the outline for the work tool, the quantity of ground engaging tools, the quantity of shrouds, or the condition of the shrouds.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481), Ridley et al (US2010012759) and Carpenter et al (US20160237567) in view of Patil et al (US20200293500).
Regarding claim 17, the modified invention of Hasselbusch fails to teach a GET monitoring system wherein the electronic controller unit is configured to use machine learning to determine at least one of the following: a bare shape of the work tool, a 
However Patil teaches using machine learning to determine a bare shape of a work tool (para. [0085], [0135], a deep neural network may be previously trained using training data to determine whether or not a particular object (e.g., a car, a tractor, a cow, etc.), The second computer device can perform the same image processing techniques used to determine the various shapes of parts of the tractor).
Therefore taking the combined teachings of Hasselbusch, Carpenter and Ridley with Patil as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Patil into the method of Hasselbusch, Carpenter and Ridley. The motivation to combine Patil, Ridley, Carpenter and Hasselbusch would be to limit the amount of data stored while preserving information about the image data necessary for a particular smart contract (para. [0149] of Patil).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663